

	

		II

		109th CONGRESS

		1st Session

		S. 315

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide

		  that reimbursements for costs of using passenger automobiles for charitable and

		  other organizations are excluded from gross income, and for other

		  purposes.

	

	

		1.Mileage reimbursements to

			 charitable volunteers excluded from gross income

			(a)In

			 generalPart III of subchapter B of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by inserting after section 139A the following

			 new section:

				

					139B.Mileage

				reimbursements to charitable volunteers

						(a)In

				generalGross income of an individual does not include amounts

				received, from an organization described in section 170(c), as reimbursement of

				operating expenses with respect to use of a passenger automobile for the

				benefit of such organization. The preceding sentence shall apply only to the

				extent that such reimbursement would be deductible under this chapter if

				section 274(d) were applied—

							(1)by using the

				standard business mileage rate established under such section, and

							(2)as if the

				individual were an employee of an organization not described in section

				170(c).

							(b)No double

				benefitSubsection (a) shall not apply with respect to any

				expenses if the individual claims a deduction or credit for such expenses under

				any other provision of this title.

						(c)Exemption from

				reporting requirementsSection 6041 shall not apply with respect

				to reimbursements excluded from income under subsection (a).

						.

			(b)Clerical

			 amendmentThe table of sections for part III of subchapter B of

			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after

			 the item relating to section 139A and inserting the following new item:

				

					

						Sec. 139B. Reimbursement for use of

				passenger automobile for

				charity.

					

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after the date of the enactment of this Act.

			2.Increase in

			 criminal monetary penalty limitation for the underpayment or overpayment of tax

			 due to fraud

			(a)In

			 generalSection 7206 of the Internal Revenue Code of 1986

			 (relating to fraud and false statements) is amended—

				(1)by striking

			 Any person who— and inserting (a)

			 In General.—Any person

			 who—, and

				(2)by adding at the

			 end the following new subsection:

					

						(b)Increase in

				monetary limitation for underpayment or overpayment of tax due to

				fraudIf any portion of any underpayment (as defined in section

				6664(a)) or overpayment (as defined in section 6401(a)) of tax required to be

				shown on a return is attributable to fraudulent action described in subsection

				(a), the applicable dollar amount under subsection (a) shall in no event be

				less than an amount equal to such portion. A rule similar to the rule under

				section 6663(b) shall apply for purposes of determining the portion so

				attributable.

						.

				(b)Increase in

			 penalties

				(1)Attempt to

			 evade or defeat taxSection 7201 of the Internal Revenue Code of

			 1986 is amended—

					(A)by striking

			 $100,000 and inserting $250,000,

					(B)by striking

			 $500,000 and inserting $1,000,000, and

					(C)by striking

			 5 years and inserting 10 years.

					(2)Willful failure

			 to file return, supply information, or pay taxSection 7203 of

			 such Code is amended—

					(A)in the first

			 sentence—

						(i)by

			 striking misdemeanor and inserting felony,

			 and

						(ii)by

			 striking 1 year and inserting 10 years,

			 and

						(B)by striking the

			 third sentence.

					(3)Fraud and false

			 statementsSection 7206(a) of such Code (as redesignated by

			 subsection (a)) is amended—

					(A)by striking

			 $100,000 and inserting $250,000,

					(B)by striking

			 $500,000 and inserting $1,000,000, and

					(C)by striking

			 3 years and inserting 5 years.

					(c)Effective

			 dateThe amendments made by this section shall apply to

			 underpayments and overpayments attributable to actions occurring after the date

			 of the enactment of this Act.

			

